                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA


Ernest Alston and Pamela Alston,        )
                                        )
              Plaintiffs,               )          ORDER
                                        )
       vs.                              )
                                        )
EOG Resources, Inc., Wood Group         )
Production and Consulting Services,     )
Inc. n/k/a Wood Group PSN, Inc.,        )          Case No.1:19-cv-034
and Rebecca Imes,                       )
                                        )
              Defendants.               )


       The court shall hold a status conference with counsel by telephone on March 31, 2020, at

9:00 AM CDT. To participate in the conference, counsel shall call the following number and enter

the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 25th day of March, 2020.

                                        /s/ Clare R. Hochhalter
                                        Clare R. Hochhalter, Magistrate Judge
                                        United States District Court
